1

2

3

4                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


5                          UNITED STATES DISTRICT COURT                Jan 22, 2020
                                                                           SEAN F. MCAVOY, CLERK
6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:19-CR-02039-SMJ-1

8                        Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                    MOTION TO REOPEN
9    vs.                                            DETENTION HEARING AND SET
                                                    CONDITIONS OF RELEASE
10   MORRIS BRUCE JACKSON,
                                                    ECF No. 43
11                       Defendant.

12         Before the Court is Defendant’s Motion for Pretrial Release Conditions

13   (ECF No. 43), which the Court construes as a Motion to Reopen Detention Hearing

14   to Consider Conditions of Release. The United States opposes the Motion. On

15   January 21, 2020, the Court conducted a detention hearing to consider the proffers

16   and arguments of counsel. 18 U.S.C. § 3142(f). Defendant appeared, in custody,

17   with court-appointed counsel Kenneth Therrien and Elijah Marchbanks. Assistant

18   United States Attorney Richard Burson represented the United States.

19         Because Defendant previously waived his right to a detention hearing (ECF

20   No. 12), the Court treated the proceedings as an initial detention hearing. The



     ORDER - 1
1    Court has considered the arguments and proffers by the parties, the briefing ECF

2    Nos. 43, 49, and the post-pretrial services report, ECF No. 13. The Court has

3    evaluated the four factors outlined in 18 U.S.C. § 3142(g) to decide whether there

4    are conditions of release that will reasonably assure Defendant’s appearance in

5    court and the safety of the community: (1) the nature and circumstances of the

6    offense; (2) the weight of evidence against Defendant; (3) the history and

7    characteristics of Defendant; and (4) the nature and seriousness of the danger

8    Defendant would present to the community if released. The Court finds that these

9    factors, as set forth orally by the Court, weigh in favor of Defendant’s continued

10   detention.

11         As to the nature and circumstances of the offense, Defendant is charged with

12   being a felon in possession of a firearm. The United States proffered that on June

13   8, 2019, law enforcement responded to an incident where five individuals were

14   shot and killed, and two additional victims were wounded. It was proffered that

15   Defendant was present during the incident and that he and others, fled the scene in

16   a stolen vehicle; the stolen vehicle broke down less than 10 miles from the scene;

17   Defendant armed himself with a stolen firearm and fled the vehicle on foot;

18   Defendant was discovered by law enforcement in a field and the firearm was

19   discovered close to Defendant in a canal. It was proffered that a witness observed

20   Defendant discard the firearm into the canal and that Defendant himself was “wet



     ORDER - 2
1    and dirty” as if having been in a canal, upon apprehension. The nature and

2    circumstances surrounding the alleged offense are extremely serious and are

3    indicative of a risk of nonappearance and danger to the community as they include

4    allegations of Defendant fleeing from a homicide scene with a stolen firearm while

5    under the influence of alcohol and marijuana. Additionally, Defendant has been

6    made aware that more serious charges may be filed against him by the United

7    States; this constitutes a further incentive for him to fail to appear at future

8    proceedings.

9          The weight of the evidence is the least important factor and Defendant is

10   entitled to a presumption of innocence. However, based on the United States’

11   proffer, the strength of the evidence appears to be sufficiently strong to give the

12   Court concern as to dangerousness and risk of nonappearance. The United States

13   proffered that a witness was present during the apprehension of Defendant and that

14   the witness identified Defendant and will testify to their observation of Defendant

15   with the firearm. Moreover, it was proffered that Defendant made admissions

16   regarding substance abuse, as well as his presence at the scene of the underlying

17   homicides.

18         Turning to his history and characteristics, Defendant is 40 years old and was

19   born in White Salmon, Washington. Apart from these facts, the Court lacks any

20   verified information regarding Defendant’s history and characteristics, including



     ORDER - 3
1    his employment history, family background, contacts in the community, prior

2    residential history, education, and financial resources. In regard to his criminal

3    history, the Court notes that Defendant has had significant contacts with the

4    criminal justice system dating back to when he was 14 years old. He has two

5    convictions for second degree assault (1996, 2002) and has a pending fourth degree

6    assault charge in East Klickitat County (April 2019). Additionally, he has been

7    previously charged (though charges were dismissed) with eluding police (2007,

8    2011), which is particularly concerning to the Court given the instant allegation

9    that he fled law enforcement. He has extensive documented non-compliance with

10   Probation and has had his Probation revoked and terminated (2006, 2010) for non-

11   compliance. Moreover, he has failed to appear numerous times, including as

12   recent as May 2019 on the pending assault charge, for which there is an

13   outstanding arrest warrant. The Court notes that the instant federal offense arose

14   while Defendant was on pretrial release from this state assault charge. Defendant’s

15   criminal history and prior conduct on supervision give the Court little assurance

16   that he will abide by any conditions it would set or continue to appear for court

17   proceedings.

18         While the Court appreciates that there are individuals willing to support

19   Defendant if he were to be released, based on the seriousness of his criminal

20   history, the lack of verified information regarding his history and characteristics,



     ORDER - 4
1    and the nature and circumstances of the offense alleged, the Court finds that the

2    release plan does not mitigate its concerns regarding risk of nonappearance and

3    potential danger to the community.

4          On balance, the Court finds by a preponderance of the evidence that there

5    are no conditions or combination of conditions other than detention that will

6    reasonably assure the appearance of Defendant as required, and furthermore by

7    clear and convincing evidence there are no conditions or combination of conditions

8    other than detention that will ensure the safety of the community.

9          IT IS HEREBY ORDERED:

10         1.     The Motion to Reopen Detention Hearing (ECF No. 43) is

11   DENIED. Defendant shall remain held in detention pending disposition of this

12   case or until further order of the Court.

13         2.     If a party seeks review of this Order by another court pursuant to 18

14   U.S.C. § 3145(b), counsel shall adhere to the Detention Order Review Protocol

15   found in LCrR 46(k).

16      DATED January 22, 2020.
                                  s/Mary K. Dimke
17                                MARY K. DIMKE
                         UNITED STATES MAGISTRATE JUDGE
18

19

20



     ORDER - 5
